department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp uilc internal_revenue_service national_office field_service_advice memorandum for albert b kerkhove associate area_counsel cc sb oma from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject effect of sentencing hearing this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y year year year year year co a co b issue in sentencing x and y after they were convicted of violating of the internal_revenue_code for year sec_3 and a court found that they did not willfully fail to report certain income for those years does this finding preclude the commissioner of internal revenue from asserting a civil_fraud penalty against x and y for failing to report that income conclusion the sentencing finding does not preclude the commissioner the issues are different and applicable rules are different facts during year sec_1 and x and y owned and operated a business co a during these same years x and y also owned and operated a second business co b the reporting of income from co a and co b led to an indictment against x and y a federal district_court jury convicted them of violating sec_7206 by submitting false tax returns for year sec_3 and at the sentencing hearing the court found that x and y had failed to report the income from both co a and co b but held them criminally responsible only for willfully failing to report income from co a the court however did state that the guilt of the defendants was not at issue as the jury found beyond a reasonable doubt that x and y were guilty the court further explained that while it was in its power to set the verdict aside if it found the evidence inadequate there was no question that the evidence was adequate to support the verdict as there was a general verdict the court pointed out that it would not be possible to know whether the jury believed x and y were guilty of fraud with respect to both co a and co b or guilty with respect to only one of the two companies consequently the court sentenced x and y based only on the tax loss attributable to their willful failure to report income from co a after the sentencing the internal_revenue_service issued a statutory_notice_of_deficiency to x and y asserting a civil_fraud penalty for year sec_1 and on the income from both co a and co b x and y petitioned the united_states tax_court x and y admit they were convicted of filing false returns under sec_7206 for year sec_3 and they further admit to a substantial underreporting of income for year sec_1 through and have admitted filing false returns for year sec_3 and they argue however that the commissioner of internal revenue is precluded by the prior court_proceeding specifically the sentencing hearing from asserting a civil_fraud penalty on the income from co b law and analysis in analyzing the effect of the sentencing court’s findings we begin by comparing the elements of sec_7206 and sec_6663 and noting the relationship between the two provisions as pertinent sec_7206 provides as follows any person who- declaration under penalties of perjury willfully makes and subscribes any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter shall be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution sec_6663 imposes a civil_fraud penalty under the following circumstances a imposition of penalty if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse the intent to evade tax is not an element of the crime charged under sec_7206 84_tc_636 acq in part 1988_2_cb_1 in contrast fraud is established by proof of intent to evade a tax believed to be owing 102_tc_632 although not conclusive a conviction for filing false tax returns is evidence of fraud wright t c pincite the conviction of x and y for filing false tax returns for year sec_3 and is therefore a fact to be considered in their trial under sec_6663 but x and y argue that the commissioner is barred by the findings at the sentencing hearing from proving fraud for those years as to their income from co b a conviction under sec_7206 does not establish as a matter of law that the taxpayer violated his legal duty with an intent or in an attempt to evade taxes wright t c pincite the conviction for filing of false returns is admissible as evidence of fraud id here x and y admit they were convicted of filing false returns under sec_7206 for year sec_3 and in this case x and y have admitted a substantial underreporting of income for year sec_1 through and have admitted filing false returns for year sec_3 and the commissioner however must still prove by clear_and_convincing evidence that a portion of the unreported income in each year was due to fraud if the commissioner is able to meet this burden the burden would then shift to x and y to show by a preponderance_of_the_evidence that some portion of the unreported income is not attributable to fraud sec_6663 the doctrines of res_judicata and collateral_estoppel dictate how an earlier court_proceeding effects subsequent litigation a fundamental precept of common-law adjudication embodied in the related doctrines of collateral_estoppel and res_judicata is that a right question or fact distinctly put in issue and directly determined by a court of competent jurisdiction cannot be disputed in a subsequent suit between the same parties or their privies 168_us_1 under res_judicata a final judgment on the merits bars further claims by parties or their privies based on the same cause of action 94_us_351 349_us_322 1b j moore federal practice para pp 2d ed hereinafter 1b moore restatement second of judgments sec_47 tent draft no date merger id sec_48 bar under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 439_us_322 n scott collateral_estoppel by judgment harv l rev restatement second of judgments sec_68 tent draft no date issue preclusion application of both doctrines is central to the purpose for which civil courts have been established the conclusive resolution of disputes within their jurisdictions southern pacific r co supra pincite 244_us_294 to preclude parties from contesting matters that they have had a full and fair opportunity to litigate protects their adversaries from the expense and vexation attending multiple lawsuits conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions 440_us_147 the tax_court has adopted a five-part test for collateral_estoppel 90_tc_162 before applying the peck test in this case an understanding of the rules and procedures used in a sentencing hearing in a federal criminal case and especially in a federal tax crime case is required first the rules of evidence are relaxed the sentencing court may take into account any evidence that it finds credible see u s c section 519_us_148 the sentencing guidelines state that in resolving any dispute concerning a factor important to the sentencing determination the court may consider relevant information without regard to its admissibility under the rules of evidence applicable at trial provided that the information has sufficient indicia of reliability to support its probable accuracy ussg section 6a1 a and comment second the court in a sentencing hearing normally uses a burden_of_proof of the preponderance_of_the_evidence ussg section 6a1 comment 879_f2d_1234 4th cir third discovery is limited in a criminal case see fed r crim p there is no discovery for a sentencing hearing with the exception that the government attorney has access to the presentence report prepared by the probation officer see fed r crim p fourth the judgment or conviction in a criminal tax case is not based on the tax loss amount used at a sentencing hearing for sentencing purposes neither the criminal tax loss nor a tax_deficiency is an element of the crime of filing a false return under sec_7206 see wright t c pincite fifth the higher standard of proof imposed on the government in criminal proceedings commonly results in the use of taxable_income figures for purposes of a criminal prosecution that are different from those used for civil purposes in determining the taxpayer's corrected federal_income_tax liability schwener v commissioner tcmemo_1987_594 citing one lot emerald cut stones and 409_us_232 and 303_us_391 sixth the sentencing guidelines recognize that the tax loss will not be reasonably ascertainable see ussg sec_2t1 comment n although the government bears the burden at sentencing of proving the amount of tax loss flowing from the defendant's illegal acts neither the government nor the court has an obligation to calculate the tax loss with certainty or precision 178_f3d_1365 10th cir moreover in tax loss calculations under the sentencing guidelines an individual's tax_liability is not computed as is done in a traditional audit rather the tax loss resulting from the manner in which the defendant chose to complete income_tax returns is calculated see ussg sec_2t1 c collateral_estoppel does not apply in this case as this case is before the tax_court it is appropriate to apply the peck requirements to the facts is the issue in the second suit identical in all respects with the one decided in the first suit answer no the issue in the criminal case was whether x and y were guilty of violating sec_7206 the issue in the civil case is the specific amount of x and y’s tax_deficiency and whether they are subject_to a civil_fraud penalty as authorized by sec_6663 the conviction in the criminal tax case was not based on whether there was a tax loss neither the tax loss used in the sentencing hearing nor the tax_deficiency proposed in the notice_of_deficiency was an element of the crime for which x and y were convicted see 84_tc_636 therefore the issues are not the same in the two cases was there are a final judgment rendered by a court of competent jurisdiction answer yes the sentencing court was a federal district_court a court of competent jurisdiction the final judgment of conviction and of sentencing was a determination by a court of competent jurisdiction were the parties in the criminal case and the pending civil case the same parties or were they privies to parties in the prior criminal case answer yes x and y and the united_states were the parties in the prior criminal case x and y and the commissioner are the parties in the pending civil case the commissioner of internal revenue is a party in privity with the united_states in this case did the parties actually litigate the issues and was the resolution of the issues essential to the prior decision answer no as to the sentencing hearing the issue in the civil case as it relates to x and y’s collateral_estoppel claim is whether the commissioner is precluded from asserting a fraud_penalty for co b based on the finding at the sentencing hearing that x and y did not willfully fail to report the income for co b the threshold question is whether the parties actually litigated the issue in the pending civil case the issue litigated at trial was whether x and y willfully failed to report income on their income_tax returns a jury found x and y guilty of this offense for both co a and co b however the issue at the sentencing hearing was to determine the proper punishment for x and y for their illegal conduct based on all the relevant factors see united_states v education dev network civ a no u s dist lexis e d pa united_states v mickman civ a no u s dist lexis e d pa aff’d without op 52_f3d_318 3d cir the sentencing hearing determined the criminal tax loss not the civil tax_liability the civil tax_liability for x and y was neither actually nor necessarily litigated in the criminal case nor at the sentencing hearing see in re minkoff a f t r 2d bankr d kan additionally as previously mentioned the government does not have an obligation to calculate the tax loss with certainty or precision at a sentencing hearing spencer f 3d pincite therefore the government is not barred from asserting a fraud_penalty based on the conclusions from the sentencing hearing because the parties did not actually litigate the issue at the sentencing hearing are the controlling facts and applicable legal rules the same in the civil tax proceeding as they were in the criminal sentencing hearing answer no first the rules of evidence are different in the two proceedings the rules of evidence are relaxed in a sentencing hearing but must be fully complied with in a tax_court case both the government and x and y will be held to strict evidentiary rules in the pending civil case see tax_court rule a sec_7453 the determination by the sentencing judge was made under relaxed rules and the sentencing court could take into account any evidence that it found credible u s c section ussg section 6a1 watts u s pincite second the burden_of_proof is different the burden_of_proof standard in the main criminal proceeding the jury proceeding was beyond a reasonable doubt the standard in the sentencing hearing was the preponderance_of_the_evidence ussg section 6a1 comment the standard in this civil_proceeding as to the fraud penalties is clear_and_convincing evidence sec_6663 third the discovery procedures are different discovery is limited in a criminal case see fed r crim p there is no discovery for a sentencing hearing with the exception of the government attorney having access to the presentence report prepared by the probation officer see fed r crim p in the pending civil tax proceeding the commissioner will have numerous discovery options available to ensure that it obtains all of the documents and information available from x and y or other entities that are related to x and y’s tax_liability for year sec_1 through see tax_court rules through the additional information available to the commissioner has the potential to include documents or information that will convince the tax_court that the civil_fraud penalty is appropriate for all of the proposed adjustments for all years at issue the united_states court_of_appeals for the 192_f3d_295 2d cir has considered whether findings in criminal sentencing hearing should preclude relitigation of issues considered in the sentencing hearing the court first extensively analyzed the general application of collateral_estoppel to sentencing hearings the court generally concluded that precluding relitigation on the basis of findings in a sentencing hearing should be presumed improper the court did not foreclose the application of collateral_estoppel to sentencing hearing where it is clearly fair and efficient to do so the court stated that the burden should be on the plaintiffs in this case x and y to prove the elements of collateral_estoppel the united_states court_of_appeals for the tenth circuit in 10_f3d_1553 10th cir refused to allow a defendant to use collateral_estoppel or res_judicata to prevent the united_states from claiming more damages in a civil case than were ordered as restitution in the related criminal case the court determined that the laws and the burden_of_proof were different in the criminal and civil cases for the reasons stated above the commissioner is not precluded from asserting the civil_fraud penalty with respect to the asserted unreported income from co b case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions curtis g wilson assistant chief_counsel administrative provisions and judicial practice by richard g goldman branch chief cc pa apjp
